 326309 NLRB No. 41DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The only issue on which the Union seeks review is whether theRegional Director erred in finding that 104 economic strikers were
ineligible to vote in a deauthorization election held more than 1 yearafter the commencement of the strike.Carol Cable Company West and Thomas M. Au-gustine and United Electrical, Radio and Ma-
chine Workers of America, Local 1015. Case21±UD±343October 23, 1992ORDER DENYING REVIEWBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Union's request for re-
view of the Regional Director's Decision and Certifi-
cation of Results of Election (pertinent portions of
which are attached).1The request for review is deniedas it raises no substantial issues warranting review.APPENDIXThe investigation disclosed that, in about mid-June 1991,the Union commenced an economic strike and during that
strike the Employer hired replacement workers. The strike
was settled on March 3, 1992, resulting in, among other
things, a new collective-bargaining agreement and the reten-
tion of the replacement employees. Since many of the strik-
ing employees made offers to return to work, a preferential
recall list was established for the former economic strikers.
In this regard, the evidence is uncontroverted that none of
the 104 challenged voters, who are on this recall list, had
been reinstated as of the date of the election.The Union asserts that because the former strikers have re-instatement rights, by virtue of the March 1992 strike settle-
ment agreement between the Employer and Union, they are
eligible voters. It is the Employer's position that employees
who have not actually been reinstated within 12 months afterthe commencement of the economic strike are not eligiblevoters. The Petitioner, an individual, did not state a position.Section 9(c)(3) of the National Labor Relations Act states:Employees engaged in an economic strike who are notentitled to reinstatement shall be eligible to vote under
such regulations as the Board shall find are consistent
with the purposes and provisions of this Act in any
election conducted within 12 months after the com-
mencement of the strike.In Wahl Clipper Corp., 195 NLRB 634 (1972), the Boardexamined the legislative history of the above provision and
concluded ``that the 12-month limitation was estabished as a
maximum period of voting eligibility for economic strikers.''
Wahl Clipper Corp., supra at 635. In Wahl, a group of 29former strikers had not been offered reinstatement by the
Employer by the date of the election, which was more than
12 months after the commencement of an economic strike.
The Board further stated at 36:[I]t seems to us the most reasonable course, as well asthe most reasonable interpretation of the statutory lan-
guage, is to hold that replaced strikers are not eligible
to vote in an election held more than 12 months after
the commencement of an economic strike .... 
[W]efind that only those replaced former economic strikers
who are actually reinstated by the eligibility date of the
election should be entitled to vote. [Emphasis added.]The only exception to the strict adherence to the 12-monthprovision, as outlined in Wahl, was set forth in Jeld-Wen ofEverett, 285 NLRB 118 (1987), wherein the Board directedthat nonreinstated strikers who voted in an election which
was conducted within 12 months of the commencement of a
strike, could also vote in a rerun election held after the expi-
ration of the 12-month period. As the facts presented in this
case differ from the Jeld-Wen case, its application herein isnot appropriate. As no evidence was presented to etablish
that any of the challenged voters in the instant case had actu-
ally been reinstated by the date of the election, the chal-
lenges to all the challenged ballots are hereby sustained.
Wahl Clipper Corp., supra, and Levitz Furniture Co., 248NLRB 15 (1980).